Exhibit 10.35

AMENDMENT NO. 1 TO

COMMON STOCK PURCHASE AGREEMENT

This AMENDMENT NO. 1 (the “First Amendment”) to that certain Common Stock
Purchase Agreement dated as of August 31, 2006 (the “Agreement”), by and between
Dynavax Technologies Corporation, a Delaware corporation (the “Company”), and
Azimuth Opportunity Ltd., an international business company incorporated under
the laws of the British Virgin Islands (the “Investor”), is entered into as of
February 22, 2008 (the “First Amendment Date”). Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Agreement.

RECITALS

WHEREAS, Section 7.1(i) of the Agreement provides that the Agreement, if not
earlier terminated, will terminate automatically as of March 1, 2008 (i.e., the
first day of the month next following the 18-month anniversary of the Effective
Date);

WHEREAS, pursuant to Section 7.1, the Agreement remains in full force and
effect; and

WHEREAS, the Company and the Investor now desire to amend the Agreement to
extend the term of the Agreement pursuant to Section 7.1(i) as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Agreement and Amendment,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

1.     Amendment of Section 7.1(i). Effective as of the First Amendment Date,
Section 7.1(i) of the Agreement shall be amended and restated to read in its
entirety as follows:

“(i) through and including December 31, 2008 (the “Investment Period”),”

2.     Continuing Effect of Agreement. Except as expressly set forth in this
First Amendment, all other provisions of the Agreement remain in full force and
effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NO. 1 TO THE
COMMON STOCK PURCHASE AGREEMENT to be executed and delivered as of the First
Amendment Date

 

Company:  

DYNAVAX TECHNOLOGIES

CORPORATION

By:   /s/ Dino Dina   Name:   Dino Dina   Title:   President and Chief Executive
Officer Investor:   AZIMUTH OPPORTUNITY LTD. By:   /s/ Peter W. Poole   Name:  
Peter W. Poole   Title:   Director